 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10 MAYRA GARCIA, an individual,        )        Case No. 2:18-cv-03240-JAK (JPRx)
                                       )
11                Plaintiff,           )
            v.                         )        ORDER RE JOINT STIPULATION
12                                     )        OF DISMISSAL WITH PREJUDICE
     EMPLOYMENT SOLUTIONS              )
13   MANAGEMENT, INC.; KIM             )        JS-6
     OSBOURNE, an individual, and DOES )
14   1-25, inclusive,                  )
                                       )
15                Defendants.          )
                                       )
16                                     )
                                       )
17
18        Pursuant to the Stipulation of named Plaintiff MAYRA GARCIA (“Plaintiff
19 Garcia”) and Defendant EMPLOYMENT SOLUTIONS MANAGEMENT, INC.
20 (“Defendant”) (Plaintiff Garcia and Defendant shall be referred to collectively as the
21 “Parties”), it is hereby Ordered that the Stipulation is APPROVED. This action is
22 dismissed with prejudice as to named Plaintiff Garcia. Each Party shall bear his/its
23 own attorneys’ fees, costs, and expenses.
24        IT IS SO ORDERED.
25
26 Dated: April 3, 2019                   __________________________________
27                                        JOHN A. KRONSTADT
                                          UNITED STATES DISTRICT JUDGE
28
